EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (lDS) submitted on March 8, 2021 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner. 
The IDS filed May 27, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but not all of the information referred to therein has not been considered. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-10, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of an integrated-circuit image sensor comprising first and second photodetectors, first, second and third readout lines, first, second and third readout circuits coupled respectively to the first, second and third readout lines, first and second transfer gates coupled between the first photodetector 
Regarding claims 11-19, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of a method of operation within an integrated-circuit image sensor, the method comprising concurrently generating during a first readout interval (i) a first output signal on a first readout line corresponding to photocharge accumulated within a first photodetector and (ii) a second output signal on a second readout line corresponding to photocharge accumulated within a second photodetector, and concurrently generating during a second readout interval (i) a third output signal on the second readout line corresponding to the photocharge accumulated within the first photodetector and (ii) a fourth output signal on a third readout line corresponding to the photocharge accumulated within the second photodetector.
Regarding claim 20, the prior art has not been found by the Examiner to teach or fairly suggest the claimed combination of an integrated-circuit image sensor comprising first and second photodetectors, first, second and third readout lines, means for concurrently generating during a first readout interval (i) a first output signal on the first readout line corresponding to photocharge accumulated within the first photodetector and (ii) a second output signal on the second readout line corresponding to photocharge accumulated within the second photodetector, and concurrently generating during a second readout interval (i) a third output signal on the second readout line corresponding to the photocharge accumulated within the first photodetector and (ii) a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318. The examiner can normally be reached Increased Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/GARY C VIEAUX/Primary Examiner, Art Unit 2697